NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                      OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JERRY KANSOU,                                    No.   19-71907

                Petitioner,                      Agency No. A215-927-125

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 13, 2021**
                                  Honolulu, Hawaii

Before: O’SCANNLAIN, MILLER, and LEE, Circuit Judges.

      Petitioner Jerry Kansou asks this Court to grant his petition for review and to

reverse his order of removal. As the facts are known to the parties, we repeat them

only as necessary to explain our decision. We do not have jurisdiction to review

this petition, and we therefore deny it.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      This Court only has jurisdiction to review a petition to the extent the claims

presented were exhausted in front of the Board of Immigration Appeals (“BIA”).

Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013) (per curiam); 8 U.S.C. §

1252(d)(1).

      Kansou did not exhaust his claim in front of the BIA. Zara v. Ashcroft, 383

F.3d 927, 930 (9th Cir. 2004). Kansou is now arguing that his Hawaii convictions

for possessing methamphetamine are not related to a controlled substance within

the meaning of federal law. He did not raise this claim in front of the BIA.

Instead, he only argued (1) that his 2009 departure from the United States did not

interrupt his physical presence for purposes of eligibility for cancellation of

removal and (2) that he is in the process of challenging his Hawaii convictions

through a state post-conviction process.

      Neither did the BIA choose to consider the now-raised claim on its own,

thereby exhausting it for Kansou. Abebe v. Gonzales, 432 F.3d 1037, 1041 (9th

Cir. 2005).

      Finally, the BIA did not adopt the Immigration Judge’s decision, but merely

affirmed it. Id. at 1040–41. When the BIA adopts a decision, it states so

explicitly, and it did not do so here. We, thus, do not decide if Kansou properly

raised his claim in front of the Immigration Judge.

      Since we do not have jurisdiction, we do not reach the issue of whether


                                           2
Kansou’s Hawaii convictions are related to a controlled substance.

            PETITION DISMISSED.




                                        3